DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “514” has been used to designate both “spiders” (paragraph 0038) and “one or more stabilizing members” (paragraph 0039).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the length" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curzio (US 3,381,479) Thyssen Industries, AG (DE 3432259) (hereinafter referred to as ‘Thyssen’).
With regards to claim 1, Curzio discloses a tunnel reinforcement system (figure 1) comprising: a plurality of structural supports (4-5) positioned at spaced intervals along the length of a tunnel (1); wherein each structural support comprises a plurality of multiple bar spider structural segments; wherein each structural segment comprises from about three to about twelve bars (figure 3; e.g. 4 bars 4) connected to a first end and a second end (connected to base ends figure 2); and wherein each structural support defines a geometric supporting framework (figures 1-2). Curzio discloses the invention substantially as claimed. However, Curzio is silent about wherein each structural support comprises a plurality of multiple bar spider structural segments connected in an end to end relationship and wherein the first end comprises a first butt plate having one or more apertures, and the second end comprises a second butt plate having one or more apertures; wherein the one or more apertures of the first butt plate or the second butt plate of a structural segment are coaxially aligned with the one or more apertures of the first butt plate or the second butt plate of another structural segment in an end to end relationship; wherein the first butt plate or the second butt plate of a structural segment is attachable to the first butt plate or the second butt plate of another structural segment in an end to end relationship. Thyssen discloses a tunnel reinforcement system including a plurality of structural supports (1) comprising wherein each structural support comprises a plurality of structural segments (2, 3) connected in an end to end relationship and wherein the first end comprises a first butt plate (9) having one or more apertures (30), and the second end comprises a second butt plate (10) having one or more apertures (30); wherein the one or more apertures of the first butt plate or the second butt plate of a structural segment are coaxially aligned with the one or more apertures of the first butt plate or the second butt plate of another structural segment in an end to end relationship (figure 1 and 10); wherein the first butt plate or the second butt plate of a structural segment is attachable to the first butt plate or the second butt plate of another structural segment in an end to end relationship (figure 1-10). It would have been obvious to one of ordinary skill in the art to modify the system of Curzio to have multiple sections with but plate ends as taught by Thyssen, since it would be easier to build and to transport smaller part. 
As to claim 2-3, Curzio discloses wherein the structural supports comprise lattice girders (figure 1-3); wherein the geometric supporting framework comprises an ellipsoid or trapezoid (col. 2, lines 63-71; figures 1-3).
As to claim 4, Curzio as discloses wherein the structural segments comprise three (3) bar spider structural segments, four (4) bar spider structural segments, eight (8) bar spider structural segments, or mixtures thereof (figure 1).
As to claim 5-6, Thyssen further discloses wherein the first butt plate (9) or the second butt plate (10) of a structural segment is hingedly attachable to the first butt plate or the second butt plate of another structural segment in an end to end relationship (figure 9-10). It would have been obvious to one of ordinary skill in the art to modify the system of Curzio to have multiple sections with but plate ends as taught by Thyssen, since it would be easier to build and to transport smaller part.
As to claim 7, Curzio as modified above discloses wherein the one or more apertures of the first butt plate or the second butt plate of a structural segment are attachable with the one or more apertures of the first butt plate or the second butt plate of another structural segment in an end to end relationship with one or more bolts and nuts (Thyssen screw connection page 5 of translated document).
As to claim 8, Curzio discloses further comprising rebar (7) interconnecting with the plurality of structural supports (figure 1).
As to claim 9, Curzio discloses further comprising mesh interconnecting with the plurality of structural supports (col. 3, lines 2-8; “metal net”).
As to claim 10, Curzio discloses further comprising one or more stabilizing members (7) connected to individual structural supports, or one or more stabilizing members connected to adjacent structural supports (figure 1).
As to claim 11, Curzio discloses wherein the stabilizing members (7) connected to individual structural supports comprise hooks, and the stabilizing members connected to adjacent structural supports comprise tie rods (figure 1).
As to claim 12, Curzio discloses wherein the tunnel reinforcement system is installed in an underground tunnel for transportation or utilities (figure 1).
As to claim 13, Curzio as modified above discloses wherien the reinforcement system is prefabricated and installed on site (Thyssen figure 1). 
As to claim 14, Curzio discloses wherein the tunnel reinforcement system comprising an intersection of two or more tunnel reinforcement (figure 1). 
As to claim 15, Curzio discloses wherein the tunnel reinforcement system is encapsulated with concrete or cement material (8) (figure 1-3). 
As to claim 16, It is well known in the art that to have an initial tunnel reinforcement system and a final tunnel reinforcement system. Curzio discloses the invention substantially as claimed. However, Curzio is silent about an initial tunnel reinforcement system or a final tunnel reinforcement system, wherein the initial tunnel reinforcement system has fewer structural supports positioned at spaced intervals along the length of a tunnel, than the final tunnel reinforcement system. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the initial tunnel reinforcement system has fewer structural supports positioned at spaced intervals along the length of a tunnel, than the final tunnel reinforcement system, since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678